                   Case 3:17-cv-01814-RDM Document 52 Filed 01/04/19 Page 1 of 3




                                                          655 Fifteenth Street, N.W.
                                                           Washington, D.C. 20005
          Jennifer Levy, P.C.                                   United States
        To Call Writer Directly:                                                                                     Facsimile:
           +1 202 879 5211                                     +1 202 879 5000                                    +1 202 879 5200
      jennifer.levy@kirkland.com
                                                              www.kirkland.com




                                                            January 4, 2019

        Via ECF

        The Honorable Robert D. Mariani
        U.S. District Court, Middle District of Pennsylvania
        William J. Nealon Federal Building & U.S. Courthouse
        235 North Washington Avenue
        Scranton, PA 18503


                Re:       Pennsylvania v. Navient Corp. et al., No. 3:17-cv-01814 (M.D. Pa.)

      Dear Judge Mariani:

              Defendant Navient Solutions opposes the Commonwealth of Pennsylvania’s (“the
      Commonwealth”) request for production of all borrower records produced in Consumer Fin. Prot.
      Bureau v. Navient Corp., No. 3:17-CV-101, 2018 WL 3824367 (M.D. Pa. Aug. 10, 2018)
      (“CFPB”). Defendants Navient Corporation and Navient Solutions (collectively “Defendants”)
      are contemporaneously moving this Court for an order certifying this Court’s December 17, 2018
      Order (Dkt. No. 47) denying Defendants’ motion to dismiss, for interlocutory appeal, pursuant to
      28 U.S.C. § 1292(b). Defendants respectfully ask that the Court hold the Commonwealth’s request
      for nationwide borrower records in abeyance pending the resolution of Defendants’ request for
      interlocutory appeal. This would impose no burden on the Commonwealth and would preserve
      the status quo while the court evaluates the Motion to Certify.

              In the event that the Court declines to certify its ruling, Navient Solutions requests that the
      Court deny the Commonwealth’s request because: (1) it is premature, and (2) nationwide borrower
      data is cumulative and irrelevant to this case.

              It is premature to grant Plaintiff’s request because, as of the writing of this letter, Navient
      Solutions’ production to the CFPB is still in progress, and only a small portion of borrower records
      have been produced to the CFPB. Additionally, Navient Solutions has already agreed to provide
      Pennsylvania borrower records to the Commonwealth. On November 5, 2018, Navient Solutions
      notified the Commonwealth that it is preparing to make a substantial production of Pennsylvania
      borrower records, and explained in detail the data being produced (see Exhibit A attached hereto).
      The Commonwealth never responded, and instead filed its December 12, 2018 letter (“12/12/2018


Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto San Francisco Shanghai
         Case 3:17-cv-01814-RDM Document 52 Filed 01/04/19 Page 2 of 3




The Honorable Robert D. Mariani
January 4, 2019
Page 2


Letter”). Navient Solutions’ production is estimated to be produced to the Commonwealth before
the end of January and will be a substantial and fulsome response to the Commonwealth’s
discovery request. At the very least, the Commonwealth should review the Pennsylvania data first
before demanding additional, and potentially irrelevant, data. Furthermore, the requested data,
relative to other discovery, is particularly sensitive and includes protected financial information.
The Commonwealth should have to demonstrate the necessity of this data’s production before the
Court orders Navient Solutions to produce it.

        In its letter, although the Commonwealth expressly disclaims that it is asking the Court to
decide the jurisdictional question of whether the Commonwealth may seek relief on behalf of a
nationwide group of consumers, the Commonwealth claims that discovery of nationwide borrower
records is nevertheless appropriate because the nationwide data is relevant to its claims regarding
Pennsylvania residents. However, the Commonwealth fails to explain adequately such alleged
relevance, and Navient Solutions continues to contest nationwide jurisdiction in this case.
Nationwide borrower records are simply irrelevant to any allegations related to Pennsylvania
borrowers, and other Attorneys General receiving data in similar lawsuits and investigations are
receiving borrower information for only their own state. The Commonwealth should be no
different.

        In addition, as the Commonwealth admits, Navient Solutions “has national policies and
procedures” and “has never argued that it treated Pennsylvania borrowers any differently from
borrowers in other states.” 12/12/2018 Letter at 2. Because the application of Navient Solutions’
policies and practices are uniform, Pennsylvania borrower records should reflect nothing different
than borrower records from other states. Therefore, there should be nothing discoverable in
borrower records outside of Pennsylvania that will not have already been disclosed through the
production of Pennsylvania data. In essence, the Commonwealth is asking for cumulative
discovery, which should be denied. See Fed. R. Civ. Proc. 26(b)(2)(C)(i) (“the court must limit
the frequency or extent of discovery otherwise allowed by these rules or by local rule if it
determines that . . . the discovery sought is unreasonably cumulative or duplicative.”); Bayer AG
v. Betachem, Inc., 173 F.3d 188, 191 (3d Cir. 1999) (affirming lower court’s denial of further
discovery by plaintiff as unreasonably cumulative where plaintiff had received fulsome, relevant
discovery).

        Furthermore, while Navient Solutions’ relevant policies and practices may be uniform
nationwide, the facts and circumstances of each and every borrower interaction are necessarily
unique: borrowers have different types of loans, are on different repayment plans and schedules,
and any contact they have with Navient Solutions would be in light of their own, individualized
situation. Rather than support the Commonwealth’s overbroad request for nationwide data on any
borrower with a Navient-serviced loan, the decision in Provine v. Ambulatory Health Services.,
Inc., No. 4:13-CV-0334, 2014 WL 47771, at *2 (M.D. Pa. Jan. 6, 2014), undermines it. As that
decision made clear, discovery is not intended to “serve as a fishing expedition” to find evidence
         Case 3:17-cv-01814-RDM Document 52 Filed 01/04/19 Page 3 of 3




The Honorable Robert D. Mariani
January 4, 2019
Page 3


of wrongdoing, id. (citing, inter alia, Bayer AG, 173 F.3d at 189), but instead must be tethered to
the particular claims advanced by the plaintiff. For that reason, Provine made clear that the
employment-discrimination plaintiff in that case was not entitled to undifferentiated data regarding
any and all of her fellow employees, but instead was entitled to seek discovery only as to those
employees who were identically situated to her—i.e., those employees who had “the same
supervisor . . . the same standards . . . and have engaged in the same conduct without such
differentiating or mitigating circumstances that would distinguish their conduct or the employer’s
treatment of them for it.” Id. (internal quotations and citation omitted).

        The Commonwealth’s request for nationwide borrower data blows through those
limitations--treating every Navient Solutions borrower as similarly situated to every other
borrower, even though borrowers deal with Navient Solutions for distinct reasons, in differing
contexts, and in light of their own, necessarily-individualized facts and circumstances. Rather than
limit the scope of its discovery requests to the contours of its claims or appropriately-defined
categories of borrowers, the Commonwealth’s request for undifferentiated nationwide data on
every borrower enrolled in forbearance or income-driven repayment is similar to the overbroad
type of request Provine condemned: a request for data on every single employee who worked for
the defendant. The Commonwealth’s request for nationwide borrower records should be denied.

                                                ***

        For the foregoing reasons, the Court should hold the Commonwealth’s request for
nationwide borrower records in abeyance pending the resolution of Defendants’ request for
interlocutory appeal. In the event that the Court denies the Motion to Certify, the Court should
deny the Commonwealth’s request as premature and because the request seeks irrelevant and
cumulative information. Navient Solutions requests the opportunity to participate in a telephonic
conference with the Court to discuss these issues at the Court’s convenience.



                                                      Sincerely,

                                                      /s/ Jennifer Levy

                                                      Jennifer Levy, P.C.
